Citation Nr: 1531303	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  07-26 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee


THE ISSUE

Entitlement to eligibility for an annual clothing allowance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to March 1996.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 decision of the Department of Veterans' Affairs (VA) Medical Center in Memphis, Tennessee.  In that decision, the VA Medical Center denied entitlement to eligibility for an annual clothing allowance; an October 2013 letter notified the Veteran of the decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to a clothing allowance as a result of medical appliances and topical medications used for service-connected disabilities.  

Having reviewed the medical and lay evidence of record, the Board finds that adjudication of the clothing allowance claim must await adjudication of another matter on appeal.  In July 2014, the Board remanded the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left foot disability, among other claims.  It appears that the AOJ has not completed the requested actions pertinent to the § 1151 claim, readjudicated the claim, or recertified the matter to the Board.  Accordingly, adjudication of the clothing allowance claim must await adjudication of the compensation claim for a left foot disability under 38 U.S.C.A. § 1151.  The Court has held that a claim that is inextricably intertwined with another claim that remains undecided and pending before VA must be adjudicated prior to a final order on the pending claim, so as to avoid piecemeal adjudication.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Regarding the facts of his May 2013 claim for a clothing allowance, the Veteran reported that he was prescribed orthopedic shoes and inserts for claw foot, a knee brace for his left knee, and a TENS unit for his shoulder.  He also reported the following medications prescribed for benign skin neoplasms for his feet, ands, arm, and shoulder: Ammonium lactate lotion, carbamide 20 percent, salicylic acid, and ketoconazole cream.

Currently, the Veteran is service-connected for chronic obstructive pulmonary disease (COPD) with asthma, maxillary sinusitis and allergic rhinitis, acromioclavicular joint separation of the right shoulder, left knee meniscus tear, hypertension, allergic conjunctivitis, plantar warts on both feet and both hands, tinnitus, and anterior stromal scars of the cornea in both eyes.  

Regarding orthopedic shoes and inserts for claw foot, the Board emphasizes that the Veteran is not currently service-connected for claw foot (pes cavus).  An August 1999 rating decision granted service-connected for plantar warts of the hands and feet pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7819, which describes the criteria for evaluating benign skin neoplasms.  The Board notes that when the particular service-connected disability is not listed in the rating schedule, such as plantar warts, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2014).  

In this regard, the Board observes that the codesheet of an April 2005 rating decision, which did not pertain to any claims related to the feet, changed the Diagnostic Code assigned for plantar warts of both feet from 7819 to 7819-5278.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5278 outlines the criteria used to evaluate claw foot (pes cavus).  Nevertheless, although the April 2005 decision changed the Diagnostic Code by which the Veteran's plantar warts of the feet are evaluated, neither the April 2005 rating decision nor any subsequent decisions indicated that the nature of the Veteran's service-connected plantar warts of the feet had changed to include pes cavus.  As a result, unless the pending claim for a left foot disability pursuant to 38 U.S.C.A. § 1151 is granted, only medications or appliances prescribed for service-connected plantar warts of the feet, and for his other service-connected disabilities, are to be considered when deciding the Veteran's eligibility for a clothing allowance. 
Accordingly, the case is REMANDED for the following action:

After the development actions outlined in the July 2014 Board decision pertinent to the Veteran's claims of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left foot disability, entitlement to service connection for a gastrointestinal disability, and entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to January 29, 2014are completed, the AOJ should re-adjudicate the issue of entitlement to an annual clothing allowance.  If the benefit sought on appeal remains denied, the AOJ must furnish a supplemental statement of the case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

